Case 2:16-cv-00237-JAK-GJS Document 120 Filed 01/10/19 Page 1 of 4 Page ID #:1124




    1    Barrett S. Litt, SBN 45527
         Email: blitt@kmbllaw.com
    2    KAYE, MCLANE, BEDNARSKI & LITT
    3    975 East Green Street
         Pasadena, California 91106
    4    Telephone: (626) 844-7660
         Facsimile: (626) 844-7670
    5
    6    Carol A. Sobel, SBN 84483
         Email: carolsobel@aol.com
    7    LAW OFFICE OF CAROL A. SOBEL
    8    3110 Main Street, Suite 210
         Santa Monica, California 90405
    9    Telephone: (310) 393-3055
         Facsimile: (310) 451-3858
   10
   11    ADDITIONAL COUNSEL LISTED
         ON NEXT PAGE
   12    Attorneys for Plaintiffs
   13
                                UNITED STATES DISTRICT COURT
   14                          CENTRAL DISTRICT OF CALIFORNIA
   15
   16   CHARMAINE CHUA, ET AL.              CASE NO: 2:16-CV-00237-JAK-GJS(X)
                                            [HON. JOHN A. KRONSTADT]
   17            PLAINTIFFS,
   18                                       JOINT NOTICE OF PROVISIONAL
                                            SETTLEMENT AND REQUEST TO
                                  VS.
   19                                       VACATE ALL PENDING DATES
   20   CITY OF LOS ANGELES, ET AL.,        HEARING DATE: JANUARY 14, 2019
   21                                       HEARING TIME: 8:30 A.M.
                 DEFENDANTS.                COURTROOM:    10B
   22
                                            TRIAL DATE: _   MARCH 19, 2019__
   23                                       TIME:           9:00 A.M.
   24                                       ACTION FILED:   JAN. 13, 2016
   25
   26
   27
   28
Case 2:16-cv-00237-JAK-GJS Document 120 Filed 01/10/19 Page 2 of 4 Page ID #:1125




    1   ADDITIONAL PLAINTIFFS’ COUNSEL
    2
        Paul Hoffman, SBN 71244
    3   Email. hoffpaul@aol.com
    4   Catherine Sweetser. SBN271142
        Email. catherine.sdshhh@gmail.com
    5   SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
    6   732 Ocean Front Walk
        Venice, California 90291
    7   Tel. (310) 396-0731
    8   Fax. (310) 399-7040
    9
        Colleen M. Flynn, SBN 234281
   10   Email. cflynnlaw@yahoo.com
        LAW OFFICE OF COLLEEN FLYNN
   11
        3435 Wilshire Boulevard, Suite 2910
   12   Los Angeles, California 9001 0
   13   Tel. 213 252-9444
        Fax. 213 252-0091
   14
   15   Matthew Strugar, SBN 232951
        Email. matthewstrugar@gmail.com
   16   LAW OFFICE OF MATTHEW STRUGAR
   17   2108 Cove Avenue
        Los Angeles, California 90039
   18   Tel: 323 696-2299
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:16-cv-00237-JAK-GJS Document 120 Filed 01/10/19 Page 3 of 4 Page ID #:1126




    1         The parties advise the Court that they have reached a settlement in principle
    2   among counsel. The parties hope to have a final settlement agreement by the end of
    3   February (which timetable factors in the tine for the normal back and forth involved
    4   in any class settlement). Once the settlement agreement has been drafted, the parties
    5   estimate a four to six week period for it to be presented to and approved by the Los
    6   Angeles City Council. That would put the target date for an approved settlement
    7   agreement of mid-April (possibly earlier). Thus, the parties hope to submit a
    8   preliminary approval motion and accompanying documents (including draft class
    9   notice, claim form and proposed preliminary approval order) by the end of April or
   10   early May.
   11         Based on the foregoing, the parties request that the Court vacate all dates
   12   (including regarding the currently pending motion for general damages) and set a
   13   status conference for May 13, 2019, to be vacated in the event that the motion for
   14   preliminary approval has not been filed before that.
   15
   16   DATED: January 10, 2019            Respectfully Submitted,
   17
                                           KAYE, MCLANE, BEDNARSKI & LITT
   18                                      LAW OFFICES OF CAROL SOBEL
   19                                      SCHOENBRON, DESIMONE, ET AL.
                                           LAW OFFICE OF COLLEEN FLYNN
   20                                      LAW OFFICE OF MATTHEW STUGAR
   21
                                           By:__/s/ Barrett S. Litt__________
   22                                              Barrett S. Litt
   23                                            Attorneys for Plaintiffs
   24
   25
   26
   27
   28
Case 2:16-cv-00237-JAK-GJS Document 120 Filed 01/10/19 Page 4 of 4 Page ID #:1127




    1                                   MICHAEL N. FEUER, City Attorney
    2                                   THOMAS H. PETERS, Chief Asst. City
                                        Attorney
    3                                   Cory M. Brente, Sr. Asst. City Attorney
    4                                   LOS ANGELES CITY ATTORNEY’S
                                        OFFICE
    5
    6                                   By:__/s/ Geoffrey Plowden_________
                                                 Geoffrey Plowden
    7                                            Attorneys for Defendants
    8                                   (Permission granted to affix defense counsel’s
                                        signature on his behalf)
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
